 1   Ryan M. Sandrock (SBN 251781)                     Thomas R. Burke (SBN 141930)
     rsandrock@sidley.com                              thomasburke@dwt.com
 2   SIDLEY AUSTIN LLP                                 DAVIS WRIGHT TREMAINE LLP
     555 California Street                             505 Montgomery Street, Suite 800
 3   Suite 2000                                        San Francisco, CA 94111-6533
     San Francisco, CA 94104                           Telephone: +1 415 276-6500
 4   Telephone: +1 415 772 1200                        Facsimile: + 1 415 276-6599
     Facsimile: +1 415 772 7400
 5
     Richard D. Raskin (pro hac vice)                  Jonathan R. Donnellan (pro hac vice)
 6   rraskin@sidley.com                                THE HEARST CORPORATION
     SIDLEY AUSTIN LLP                                 300 West 57th Street
 7   One South Dearborn                                New York, New York 10019
     Chicago, Illinois 60603                           Telephone: +1 212 649 2020
 8   Telephone: +1 312 853 7000                        Facsimile: +1 212 649 2035
     Facsimile: +1 312 853 7036
 9
     Benjamin M. Mundel (pro hac vice)                 Ravi V. Sitwala (pro hac vice)
10   bmundel@sidley.com                                THE HEARST CORPORATION
     Jacquelyn E. Fradette (pro hac vice)              300 West 57th Street
11   jfradette@sidley.com                              New York, New York 10019
     Daniel J. Hay (pro hac vice)                      Telephone: +1 212 649 2006
12   dhay@sidley.com                                   Facsimile: +1 646 280 2006
     SIDLEY AUSTIN LLP
13   1501 K St NW                                      Attorneys for Defendant
     Washington, DC 20005                              FIRST DATABANK, INC.
14   Telephone: +1 202 736 8157
     Facsimile: +1 202 736 8711
15
     Attorneys for Plaintiff
16   EXELTIS USA, INC.

17                                 UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20   EXELTIS USA, INC., a New Jersey Corporation,        Case No. 4:17-cv-04810-HSG-SK
21                  Plaintiff,                           STIPULATION AND ORDER
                                                         REGARDING SCHEDULE
22          v.
23   FIRST DATABANK, INC., a Missouri
     Corporation,
24
                    Defendant.
25

26

27

28


                                     STIPULATION AND ORDER RE: SCHEDULE
                                        CASE NO. 4:17-cv-04810-HSG-SK
 1          Pursuant to Local Rules 6-2 and 7-12, the parties hereby stipulate to the following:

 2          On February 8, 2019, the parties filed a joint discovery letter with Magistrate Judge Kim

 3   regarding Exeltis’s request for First Databank to add additional custodians and search terms to its

 4   discovery protocol. ECF 133. Following a hearing, Judge Kim granted Exeltis’s request in part and

 5   ordered First Databank to review and produce documents from three additional custodians. ECF

 6   144. Pursuant to Judge Kim’s order, the parties have agreed on a schedule for First Databank to

 7   produce documents from these additional custodians; specifically, First Databank has agreed to

 8   make rolling production of documents to be completed by April 15. As a result of these

 9   supplemental productions, it became necessary to reschedule certain depositions of First Databank

10   employees. Those depositions are now scheduled and will be completed by May 1.

11          In light of the slight enlargement of time necessary to complete fact depositions, the parties

12   respectfully request that the Court enter the attached order setting forth the following revised

13   discovery and briefing schedule:

14                     Event                             Current Date                 Proposed Date
15    Initial Expert Disclosures                May 3, 2019                    May 17, 2019
16    Rebuttal Expert Disclosures               May 17, 2019                   May 28, 2019
17    Close of Expert Discovery                 May 31, 2019                   June 12, 2019
18    Summary Judgment Motions                  June 12, 2019                  June 21, 2019
19    Summary Judgment Oppositions              [Unscheduled]                  July 26, 2019
20    Summary Judgment Replies                  [Unscheduled]                  August 9, 2019
21          On May 1, 2018, the Court entered a stipulated discovery schedule. See ECF 82. Pursuant to
22   stipulations, the Court has entered amended discovery schedules on July 27, 2018; October 17, 2018;
23   and January 22, 2019. See ECF 86, 111, 122.
24   DATED: March 21, 2019
25                                                         Respectfully submitted,

26
                                                           By: /s/Ravi v. Sitwala_____________
27    By: /s/ Benjamin M. Mundel                           Attorney for First Databank, Inc.
      Attorney for Exeltis USA, Inc.
28

                                                     2
                                    STIPULATION AND ORDER RE: SCHEDULE
                                       CASE NO. 4:17-cv-04810-HSG-SK
 1                                       SIGNATURE ATTESTATION

 2
             I am the ECF User whose identification and password are being used to file the foregoing
 3
     Stipulation and [Proposed] Order Regarding Briefing Schedule. In compliance with Local Rule 5-
 4
     1(i)(3), I hereby attest that the other signatories have concurred in this filing.
 5
     DATED: March 21, 2019                                   SIDLEY AUSTIN LLP
 6
                                                             By: /s/ Benjamin M. Mundel
 7                                                              Benjamin M. Mundel
                                                                Attorney for Exeltis USA, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
                                     STIPULATION AND ORDER RE: SCHEDULE
                                        CASE NO. 4:17-cv-04810-HSG-SK
 1                                                ORDER

 2        Pursuant to the foregoing stipulation of the parties and good cause appearing, it is hereby

 3   ORDERED as followed:

 4         1.    The above stipulation is GRANTED.

 5         2.    The Court ORDERS the following schedule:

 6

 7                                  Event                           Proposed Date
 8                 Initial Expert Disclosures                May 17, 2019
 9                 Rebuttal Expert Disclosures               May 28, 2019
10                 Close of Expert Discovery                 June 12, 2019
11                 Summary Judgment Motions                  June 21, 2019
12                 Summary Judgment Oppositions              July 26, 2019
13                 Summary Judgment Replies                  August 9, 2019
14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED
16

17   Dated: March 22, 2019                                     _________________________________
                                                               Hon. Haywood S. Gilliam, Jr.
18                                                             United States District Judge

19

20

21

22

23

24

25

26

27

28


                                           ORDER RE: SCHEDULE
                                      CASE NO. 4:17-cv-04810-HSG-SK
